USCA11 Case: 21-14200    Document: 39-1     Date Filed: 12/14/2022    Page: 1 of 8




                                                             [PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14200
                          ____________________

       MARIDA SILAS,
       individually, and in her prospective capacity as Personal Repre-
       sentative of the Estate of Rochenel Silas,
                                                    Plaintiff - Appellant,
       versus
       SHERIFF OF BROWARD COUNTY, FLORIDA,
                                                   Defendant - Appellee


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 0:20-cv-61480-WPD
                          ____________________
USCA11 Case: 21-14200      Document: 39-1     Date Filed: 12/14/2022     Page: 2 of 8




       2                      Opinion of the Court                 21-14200


       Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and MARCUS,
       Circuit Judges.
       WILLIAM PRYOR, Chief Judge:
              This appeal concerns whether the district court abused its
       discretion when it declined to exercise supplemental jurisdiction
       over a plaintiff’s state-law claims after it dismissed her federal
       claims. Federal law grants district courts the discretion to decline
       to exercise supplemental jurisdiction. And this Court has encour-
       aged district courts to remand pendent state-law claims to state
       courts after the federal claims are dismissed. Because the district
       court followed our guidance and acted within its broad discretion
       when it remanded this case to state court, we affirm.
                               I. BACKGROUND
               Marida Silas brought federal and state claims on behalf of her
       late husband against the Sheriff of Broward County, Florida after
       her husband’s 2011 arrest. The Sheriff removed the case to federal
       district court based on the presence of the federal claims. But the
       district court later dismissed the federal claims. See Case No. 21-
       13946. The district court initially continued to exercise supple-
       mental jurisdiction over the pendent state claims and set the matter
       for trial on November 5, 2021. But on November 3, the Sheriff
       moved to dismiss Silas’s state claims because Silas had not been ap-
       pointed as the personal representative of her husband’s estate.
USCA11 Case: 21-14200      Document: 39-1       Date Filed: 12/14/2022      Page: 3 of 8




       21-14200                Opinion of the Court                           3

              The district court cancelled the trial and reset it for Novem-
       ber 9. The district court ordered Silas to file an expedited response
       to the motion to dismiss. Silas did so and argued that she could
       pursue her husband’s claims because her actions would relate back
       after she received a valid appointment as representative of her hus-
       band’s estate from the probate court. She asked the district court
       either to allow trial to proceed or to “abate this action for a reason-
       able time until the . . . probate court appoint[ed] a personal repre-
       sentative.” The Sheriff replied that the district court should dismiss
       the action because Silas had failed to secure her appointment as
       representative of the estate before the scheduled trial.
               After the parties submitted these filings, the district court did
       not rule on the motion to dismiss. Instead, on November 5, it or-
       dered the parties to address “whether the [c]ourt now has only sup-
       plemental jurisdiction over the remaining claims in this case and, if
       so, whether the case should be remanded to state court.” The Sher-
       iff responded and argued that the district court should continue to
       exercise jurisdiction because the trial was set to commence in four
       days and substantial discovery had already occurred. Silas joined
       the Sheriff’s request.
               On November 8, the district court declined supplemental ju-
       risdiction and remanded the case to state court. The district court
       stated that it “would not normally decline supplemental jurisdic-
       tion over a case on the eve of trial based upon the dismissal of all
       federal question claims.” But the district court found that it could
       not move forward with trial because Silas had “not acted with
USCA11 Case: 21-14200      Document: 39-1     Date Filed: 12/14/2022     Page: 4 of 8




       4                      Opinion of the Court                 21-14200

       diligence in pursuing the appointment of personal representative
       of [her husband’s] estate” and “lack[ed] standing to prosecute th[e]
       case at this juncture.” Because trial could not proceed, the district
       court had to decide whether dismissal or a stay was appropriate. It
       concluded that it “would likely have abated and not dismissed the
       case,” so “the trial would have been postponed.” But due to a
       “backlog of criminal trials,” it found that “there [wa]s no certainty
       that this court would have been able to try th[e] case in the near
       future.” So, the district court declined to exercise supplemental ju-
       risdiction and remanded the case to state court.
                          II. STANDARD OF REVIEW
              We review a decision to decline supplemental jurisdiction
       over a state-law claim for abuse of discretion. Shotz v. City of Plan-
       tation, 344 F.3d 1161, 1185 (11th Cir. 2003).
                                III. DISCUSSION
              Consistent with our deference to state courts on issues of
       state law, federal courts may exercise supplemental jurisdiction
       over state-law claims in limited circumstances. One such circum-
       stance is when the state claims “arise out of a common nucleus of
       operative fact with a substantial federal claim.” Parker v. Scrap
       Metal Processors, Inc., 468 F.3d 733, 743 (11th Cir. 2006); see also
       28 U.S.C. § 1367(a). In this case, the parties agree that the state
       claims arose out of a common nucleus of operative fact with the
       federal claims. So, the district court had the authority to exercise
       supplemental jurisdiction over Silas’s state claims.
USCA11 Case: 21-14200      Document: 39-1      Date Filed: 12/14/2022     Page: 5 of 8




       21-14200                Opinion of the Court                         5

              After it dismissed the federal claims, the district court had
       the discretion either to continue to exercise supplemental jurisdic-
       tion over the state claims or to dismiss them. See Baggett v. First
       Nat’l. Bank of Gainesville, 117 F.3d 1342, 1352 (11th Cir. 1997);
       CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H.
       COOPER, FEDERAL PRACTICE AND PROCEDURE § 3567.3 (3d ed.
       2022). That discretion is “expressly conferred to district courts by
       statute.” Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999)
       (citing 28 U.S.C. § 1367(c)). And it “continues throughout the pro-
       ceeding.” L.A. Draper & Son v. Wheelabrator-Frye, Inc., 735 F.2d
       414, 427 (11th Cir. 1984). The district court’s discretion is broad.
       We have observed that “the doctrine of pendent jurisdiction . . . is
       a doctrine of flexibility, designed to allow courts to deal with cases
       involving pendent claims in the manner that most sensibly accom-
       modates a range of concerns and values.” Ameritox, Ltd. v. Millen-
       nium Lab’ys., Inc., 803 F.3d 518, 530 (11th Cir. 2015) (citation omit-
       ted). And we have explained that “considerations of judicial econ-
       omy, convenience, fairness, and comity may influence the court’s
       discretion.” Baggett, 117 F.3d at 1353.
               Although the district court has discretion, concerns of feder-
       alism—namely, of federal courts of limited jurisdiction weighing in
       on state law—counsel in favor of dismissing state-law claims after
       the federal claims are dismissed. “We have encouraged district
       courts to dismiss any remaining state claims when, as here, the fed-
       eral claims have been dismissed prior to trial.” Raney v. Allstate Ins.
       Co., 370 F.3d 1086, 1089 (11th Cir. 2004). The Supreme Court has
USCA11 Case: 21-14200       Document: 39-1      Date Filed: 12/14/2022      Page: 6 of 8




       6                       Opinion of the Court                   21-14200

       also put a thumb on the scale: “[I]n the usual case in which all fed-
       eral-law claims are eliminated before trial, the balance of factors . . .
       will point toward declining to exercise [pendent] jurisdiction . . . .”
       Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). A
       district court, exercising its already broad discretion, will rarely err
       by declining supplemental jurisdiction after the federal claims that
       supported its jurisdiction are dismissed.
               The district court followed our guidance and acted within
       its discretion when it remanded Silas’s state-law claims. The district
       court had to make a quick decision. Trial was set to begin on No-
       vember 5, roughly a week after the district court denied Silas’s mo-
       tion to vacate the dismissal of her federal claims. Due to the im-
       pending trial, the district court at first considered it “feasib[le]” to
       retain supplemental jurisdiction. The motion to dismiss changed
       its calculus. It made clear that trial could not proceed because Silas
       had failed to secure her status as representative of her late hus-
       band’s estate. After it determined that Silas lacked standing, the dis-
       trict court concluded that it would need to abate the case and post-
       pone the trial if it retained jurisdiction. Based on its knowledge of
       its docket, which included a backlog of criminal trials, the district
       court feared that it was unlikely that it could try the case in the
       “near future.” So, it exercised its discretion—which “continue[d]
       throughout the proceeding”—to remand the case. L.A. Draper &
       Son, 735 F.2d at 427. The district court stated that a remand would
       give Silas time to secure her status as representative of the estate.
       The remand also reflected our preference for the state-court
USCA11 Case: 21-14200      Document: 39-1       Date Filed: 12/14/2022     Page: 7 of 8




       21-14200                Opinion of the Court                          7

       adjudication of state-law issues. Raney, 370 F.3d at 1089. The dis-
       trict court acted reasonably and within its discretion in choosing to
       remand.
              The Sheriff protests that the district court should not have
       remanded the case before an “already-scheduled trial.” Citing out-
       of-circuit decisions, the Sheriff argues that it can be an abuse of dis-
       cretion to remand pendent claims “[w]here there has been signifi-
       cant work and discovery done” and the case is on the eve of trial.
       But the Sheriff ignores that the case was no longer on the eve of
       trial.
               As the Sheriff argued in the district court, “moving forward
       with a trial in this posture [would have been] inappropriate.” Be-
       cause Silas lacked standing to sue, the district court had to either
       dismiss the case or abate the trial. The trial could not proceed until
       Silas had standing. Neither of the decisions that the Sheriff cites fea-
       tured this stalled posture. See Redondo Constr. Corp. v. Izquierdo,
       662 F.3d 42, 49 (1st Cir. 2011) (district court dismissed state-law
       claims four days before trial); Newport Ltd. v. Sears, Roebuck &
       Co., 941 F.2d 302, 308 (5th Cir. 1991) (district court declined to ex-
       ercise jurisdiction “on the eve of trial”). Facing uncertain delays and
       a clogged docket, the district court reasonably decided that this was
       not the unusual case in which it should exercise supplemental ju-
       risdiction after all federal claims were dismissed. Carnegie-Mellon,
       484 U.S. at 350 n.7. So, it did not abuse its discretion in remanding
       the state claims.
USCA11 Case: 21-14200     Document: 39-1    Date Filed: 12/14/2022    Page: 8 of 8




       8                     Opinion of the Court               21-14200

                              IV. CONCLUSION
             We AFFIRM the remand of Silas’s state claims to state court.
       We also deny as moot Silas’s motion to supplement the record.